Mr. Justice Breese delivered the opinion of the Court: This action was originally brought before a justice of the peace of Cass county, by the Cass County Bank, as plaintiff, and against Frank Lehman, defendant, on a promissory note executed by Lohman to one Charles Clark, who indorsed it to plaintiff. Judgment was rendered for the plaintiff, from which the defendant appealed to the circuit court, where the cause was tried by the court, by consent, without a jury, which resulted in a judgment for the plaintiff, to reverse which the defendant appeals to this court. We see no force in the objection made by appellant. By the indorsement of Clark, the payee of the note, to the bank, the bank became possessed of the legal title, and could bring the action. The note, with the indorsement of Clark thereon, was before the court, and furnished evidence that the legal title was in the bank. If James M. North, whose name also appears on the back of the note, has any interest in the proceeds of this recovery by the bank, he can sue the bank, and recover the same. His rights are not at all prejudiced by this recovery. The judgment is affirmed. Judgment affirmed.